 324DECISIONSOF NATIONALLABOR RELATIONS BOARDWashington Manor,Inc., doing business as WashingtonManor Nursing Center(North)andNational Unionof Hospital and Nursing Home Employees, Local1199H,Retail,Wholesale and Department StoreUnion,AFL-CIO. Case 9-CA-7856June 11, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn December 28, 1973, Administrative Law JudgeSidney D. Goldberg issued the attached Decision inthis proceeding. Thereafter, the General Counsel andtheRespondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,'findings, and conclusions2 of the AdministrativeLaw Judge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, WashingtonManor, Inc., doing business as Washington ManorNursing Center (North), Dayton, Ohio, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.IThe General Counsel argued that the Administrative Law Judge erredin granting the Respondent'smotion for severance of this case from Case9-CA-7857with which it hadoriginallybeen consolidated.Contrary to theGeneralCounsel,we find that this ruling involved an exercise of theAdministrativeLaw Judge's discretion,and that theJudge didnot abuse hisdiscretion in ordering severance.See Richmond v.Weiner,353 F.2d 41, 44(C.A. 9, 1965),cert. denied 384U.S. 928,rehearingdenied 384 U.S. 994;Federal Rules ofCivilProcedure,Rule 42(b); Section 10(b) of the Act; andSection 102.35, Rules and Regulations,Series 8, as amended.The General Counsel also argued that the Administrative Law Judgeerred in not relying on a notice to employees dated June8,1972,inreachinghis conclusion that the Respondent violated Section 8(aX5) and(1).Thisnotice was offered at the trial"as background,"and paraphrased contractlanguage to advise employees how to withdraw from theUnion.We concurwith the AdministrativeLaw Judge's determination to forego relying on thisnotice,but for different reasons. The General Counsel now seeks to use thenotice to find a violationof the Act when he only introduced it "asbackground."This cannot be done since it goesbeyondan attemptto "shedlight"on matters occurring within the Section 10(b) period,and thusconflicts with the SupremeCourt'sdecisioninBryan Manufacturing Co. v.N. L. R. B.,362 U.S. 411 (1960).2We specifically disavow any relianceon theAdministrative LawJudge'sextrapolations of "Estimated percentage of union support" as setforth in sec. 4(b)(8) of his Decision.3Respondent's request for oral argument before the Board is denied asthe record and briefs adequately present the issues and positions of theparties.DECISIONSIDNEY D. GOLDBERG, Administrative Law Judge: Thiscase, involving one of two nursing homes operated byWashington Manor, Inc., in and near Dayton, Ohio, raisesthequestion of whether Respondent was justified inclaiming a good-faith doubt of the Union's representativestatus and refusing to bargain with it upon the expirationof the first contract following the union's certification. Asimilarquestionwas raised concerning Respondent'ssimilar action with respect to the Union at its other nursinghome in thearea.The Regional Director ordered the twocases consolidated for hearing and issued, pursuant toSection 10(b) of the National Labor Relations Act, asamended (the Act), a single consolidated complaint.'Respondent answered and, when the issues raised by theanswer came on for trial before me at Moraine, Ohio, onSeptember 18, 1973, it moved that the cases be severed. Inview of the factual differences between the situations at thetwo installations, the motion to sever was granted, but,because the same persons were involved as parties andwitnesses,the trial proceeded with respect to both cases.Consistent with the order of severance, however, separateDecisions are being issued with respect to each of thesenursing homes, and they have been reentitled in accord-ance with that order and with stipulations at the trial. ThisDecision deals with the installation at 3109 Campus Drive,inDayton, calledWashington Manor Nursing Center,North.With respect to this installation, the complaint, asamended at the trial, alleges that, after an election heldNovember 13, 1970, National Union of Hospital andNursing Home Employees, Local 1199H, Retail, Whole-sale and Department Store Union, AFL-CIO (the Union)was, on August 27, 1971, certified as the collective-bargaining representative forall employees employed at the respondent's Washing-tonManor Nursing Center (North) located at 3109Campus Drive, Dayton, Ohio, including nurses aides,orderlies, housekeeping employees, maids, cooks, kitch-en employees, dietary employees, the activities thera-pist, the beautician, maintenance employees, and thereceptionist,but excluding licensed practical nurses, thedietician, registered nurses, doctors, and other profes-sional employees, guards and supervisors as defined inthe Act;that on orabout June 6, 1972, the employerand the unionentered into a collective-bargaining agreement terminatingMay 15, 1973; 2 that on March 3 the Union served noticeof its desire to terminateormodify the contract and,commencingApril 4, requestedthe Companyto meet forbargaining,but that the Company,then and since, hasunlawfully refused to bargainwith the Union. Thecomplaint also allegesthat,on April 17, the Company1Issued August21, 1973, on charges filed June21, 1973.2All dateshereinafter are 1973 unless otherwise specified.211NLRB No. 24 WASHINGTON MANOR NURSING CENTER (NORTH)unlawfully interferedwith, coerced, and restrained itsemployeesin their exerciseof self-organizational activitiesby the contents of a notice posted on the employee bulletinboard.The Company answered, admitting the background factsallegedin the complaint and its refusal to bargain with theUnion, but denying that it had interfered with employees'self-organizationalactivities or that it had otherwise actedunlawfully.The issuesso raisedcame on for trial beforeme as setforthabove.All parties were represented; they wereafforded an opportunity to adduce evidence,cross-exam-ine witnesses,and argue upon the facts and the law. Briefsfiled by the General Counsel and by counsel for Respon-dent have been considered.For the reasons hereafter set forth in detail, I find that,although Respondent did not directly interfere with itsemployees'exerciseof self-organizational rights, it cannotbe found that Respondent had a good-faith doubt, basedon objective considerations, concerning the status of theUnion as the collective-bargaining representative of theabove-described employees and I find, therefore, that itsrefusal tobargain with the Union violated Section 8(a)(5)of the Act.Upon the entire record herein,3 and considering thedemeanorof the witnesses while testifying, I make thefollowing:FINDINGS OF FACT1.The partiesWashington Manor, Inc., an Ohio corporation, operatestwo nursinghomes in the Dayton area. Its operation of theinstallationinvolved in this case is conducted under thenameWashington Manor Nursing Center, North. It admitsthat its annual revenuesexceed $100,000; that it annuallyimports materialsvalued at more than $50,000; and that itisan employerengaged incommerce as that term isdefined in the Act. I so find.Local 1199 of the Retail, Wholesale and DepartmentStore Union, AFL-CIO, is a nationwide organization ofhospital andnursing homeemployees. It is divided, fororganizationalpurposes, into many "affiliates" covering asmuch territory as several States, and each of them isdesignatedby a different initial or abbreviation followingthe localnumber.Dayton is in the tristatearea consistingof Ohio,Indiana,and Kentucky and the affiliate coveringthat areaisdesignated by the initial "H" following thelocal number "1199." The complaintallegesthat Local1199H is a labor organization, the answer admits thisallegation,and the 1972 collective-bargaining contractsignedby Respondent is with Local 1199H.I find that the Union is a labor organization.2.Background and chronologyThe contract between Respondent and the Unionprovides that employees shall not be required to bemembers ofthe Union, but that those employees who, 603Typographical errors in the transcript of proceedings have beencorrected by order dated December14, 1973,and, as hereafter noted,325days after the execution or effective date of the contract,are stillmembers of the Union, all employees whothereafter become members of the Union, and all newlyhired employees who join the Union within 60 days afterthe commencement of their employment shall maintaintheir union membership as a condition of their employ-ment during the term of the contract.The contractalso includesa form entitled "WageAssignment and Dues Deduction Authorization" and itprovides that the employer will deduct, from the wages ofany employee who delivers an executed copy of the form toit, the amount of that employee's union dues and pay it tothe Union. The Union is required to supply the Employer,60 days after the execution or effective date of the contract,with the names of its members and to keep the Employerinformed of all changes in its roster.The contract term was from May 15, 1972, to May 14,1973, and automatically for yearly periods thereafter in theabsence of notice of intention to modify or terminate it byeither party not more than 90 days or less than 60 daysprior to its expiration date. In accordance with thistermination provision, the Union, by letter dated March 3to Les Pointer, Respondent's administrator, gave notice ofits intention to negotiate a new agreement and requested ameeting with his representative "as soon aspossible."David Jones, the Union's area organizer, testified that hethereafter tried, in person and by telephone, to arrange forameetingto negotiate a new contract but that he wasunsuccessfulin these efforts.3.The issuesThe General Counsel contends that Respondent's effortsto persuade its employees to abandon their support of theUnion were unlawful; that the Union's status asrepresent-ative of a majority of the employees is presumed to havecontinued, and that Respondent, not having proved thatthere were objective considerations which justified its claimof a good-faith doubt concerning the Union's status, wasobligated to bargain with it.Respondent contends that the notices to its employees,allegedby the complaint to constitute restraint andcoercion,were statementsof fact,argumentand opinionprotected by Section 8(c) of the Act; that there wereobjective considerations, including the high rate of turno-ver and an admitted lack of majority membership in theUnion, that justifiedit in entertaininga good-faith doubtthat the Union represented a majority of the employees inthe unit; and that, therefore, it was not obligated tobargain further with the Union.4.Discussion and conclusionsa.Interference, restraint, and coercionOne of the principal contentions of the General CounselisthatRespondent's conduct in interfering with itsemployees' rights of self-organization and in coercing andrestraining them in their exercise of those rights precludes afinding that it entertained a good-faith doubt concerningRespondent's revised version of its Exhibit 12 has been substituted for theexhibit receivedat the trial. 326DECISIONSOF NATIONAL LABOR RELATIONS BOARDtheUnion's status as collective-bargaining representative.Accordingly, it becomes necessary, at the threshold of thisdiscussion, to examine the evidence concerning thisinterference, restraint, and coercion, both as it affects thevalidity of Respondent's claim to a good-faith doubt andas it supports the independent violations of the Act allegedin the complaint.The complaintalleges thaton or about April 17, 1973,Administrator Pointer posted "antiunion literature on thebulletin board . . . requesting employees to refrain fromjoining the union." In support of this allegation, theGeneral Counsel introduced a notice dated April 17 andposted April 18. This three-page notice is addressed to "allemployees" and is divided into three topics labeled "Unionmatters,""State of Business,"and "The Future," eachhaving several paragraphs. Under "Union matters," thenotice describes the contract and states that it will expireMay 15; that the contract does not require unionmembership; that all employees, whether members of theUnion or not, receive the same pay, benefits, and unionrepresentation; that, of the 66 employees in the bargainingunit,only 24 are "currently dues paying employees of theunion" and that this is less than half of the employeeseligible for union membership; that during the contractterm union membership has never reached 50 percent andduringmost months it has been considerably less and,finally, that upon the expiration of the contract theCompany would have a choice of signing a new contract orthat it might, after negotiations, fail to reach agreement.The section devoted to "State ofBusiness"makes noreference to the Union but is not optimistic and the section"The Future"states that decisionswill be made uponeconomics and without regard "for the promises of outsideinfluences," stating that they may not be able to keep thepromises they make.The General Counsel argues that this notice is antiunionand that, taken as a whole, it constitutes restraint andcoercion violative of Section 8(a)(1) of the Act. Taken as awhole, there can be no doubt that it is neither prounion norstrictly neutral; if antiunionism alone were the test, suchfinding would be justified. The applicable test, however, isnotwhether the notice is antiunion, but whether itconstitutes restraint and coercion violative of the Act.During the course of the trial, Respondent made a motionto dismiss this allegationof the complaint for lack ofevidence. The General Counsel argued that the notice wasan attempt to induce the employees to abandon theirsupport for the Union by misstating the number ofemployees in the unit and stating that the Union did nothavemajority support.Decision on the motion wasreserved and the General Counsel directed to brief thepoint. The General Counsel's brief merely sets forth the4DarlingtonManufacturing Company v. N.L.R.B.,397 F.2d 760 (C.A. 4,1968), andFairmontFoods Company v. N.LR.B.,407 F.2d 828 (C.A. 4,1969). The Board decision in theFairmontcase,sub nom.U-Tote M ofOklahoma,Inc.,172 NLRB228, refers to an employer's statement that theemployees did not need a union against a background of flagrantly coercivestatements and activity.5Another notice,datedMay9, 1973,was also received in evidence,although there is no allegation in the complaint for which it could constituteproof.Thisnotice,dated after Respondent had refused to bargain with theUnion,informs the employees that Respondent,doubting thattheUnionfacts; his argument-is general and the authorities cited initssupport4 are also couched in very general terms.Examination of this notice shows that it is largely factual innature and the record does not show that any statement isfalse.The statement on April 17 that there were 66employees in the bargaining unit is supported by the table,set forth below, showing this same number in it as of April1;the statement in the notice that only 24 of theseemployees "are currently dues paying members" isdisputed, but only to a minor extent, by the information inthe same table that, as of April 1, there were 26 employeeshaving checkoff authorizations on file. The notice showsRespondent's distaste for the Union, but its tone barelyrises to animosity and it cannot be said that it exceeds thelimits of views, argument, or opinion protected by Section8(c) of the Act and does not, in my opinion, constituteinterference, restraint,or coercion violative of Section8(a)(1) of the Act.5b.The refusalto bargain(1)The factsThe facts concerning Respondent's refusal to bargainwith the Union are simple and not in dispute. Pointertestified that about March 5 he received the Union's letternotifying him that the contract would expire on May 14and requestinga meeting, as soon aspossible, to negotiatea new agreement.He reported its receipt to Thomas E.Duffy, a vice president of Washington Manor, Inc., andthey had a number ofconversationsover the followingweeks concerning the apparentstrengthof the Union asreflected by the dues-deduction authorizations on file. OnApril 6, Pointer and Duffy met with Paul Moody, presidentofWashington Manor, Inc. Pointer had with him a graphshowing the Union's "deduction strength" compared withthe "total membership eligibility." It showed, according toPointer, that fewer than 50 percent of the employees in thebargaining unit were members of the Union. They decidedto postpone any decision on the subject. Pointer and Duffycontinued to discuss the subject at frequent intervals6 and,on May 4, Pointer gave Duffy his latest figures on thenumber of employees in the unit and the number of unionmembers.Pointer suggested that Respondent "might wantto considera refusalto bargain on the basis that itappeared that the union did not hold a majority ofemployees as members." On May 7, when Pointer receivedthree additional dues-deduction authorizations, he report-ed their receipt to Duffy, revised his statistical analysisaccordingly,and reviewed his recommendation thatRespondent refuse to bargain with the Union. Hisrecommendationwas approved and the Union wasnotified, on May 8, that Respondent had taken the positionrepresentsa majority ofthe unit employees, does not plan to sign anagreement with it.The issue of whether this notice was also violative of Sec.8(a)(1),assuming it to have been fully litigated, is closelytied to theprincipal issue in this case, i.e., whether Respondenthad objective supportfor its claimedgood-faith doubt concerning the Union's representativestatus, and its independent resolution appears to be unnecessary.6Duffy,theadministratorofWashingtonManor Nursing Home(South), was Pointer's superior and they conferredfrequently by telephoneon many matters. WASHINGTON MANOR NURSING CENTER (NORTH)327that theUnion did--not representamajority of theemployees in the bargaining unit and would not meet fornegotiations.Respondent concedesthat it hasnot, sincethat time, bargained with the Union and contends that it isnot under a legal obligation to do so.Although Pointer testified that his only knowledge ofunion membership came from the dues-deduction authori-zations on file with his office,he testified that he also basedhis recommendation on several additional factors: theresult of the original election which was "very close"; theamount of turnover between the election and the executionof the collective-bargaining contract; his continuousstatistical record of dues-checkoff authorizations as com-pared with employees in the bargaining unit during theentireperiod of the contract; and the Union's effort,during the preceeding several months, to sign up additionalemployees. Respondent now contends that, in addition tothe foregoing factors, reliance for its refusal to bargain mayalso be placed upon the fact that there were, at the time,indicationsthat the Union was not functioning7 andreportsthat the Union had admitted that it did notrepresent a majority of the employees. Because of theirrelative simplicity and their dependence upon a few facts,these two additional contentions are discussed first.(2)The Union's inactivityThis claim, that the Union's lack of activity prior to theexpiration of the contract could justify a good-faith doubtconcerning its representative status,was advanced byRespondent's counsel in the course of his cross-examina-tion of witnesses presented by the General Counsel. 'Mereisauthority for the contention, if supported by evidence,and the record contains substantial testimony on thesubject that was adduced before Pointer testified that oneof his reasons for doubting the Union's majority status wasitsenergetic activity in seeking authorizations from theemployees. Despite this conflict, Respondent's counsel stillargues that,because there were no written grievances, andfew oralones,never a full complement of delegates, andonly threemeetings"of substance" during the period,Respondent could, on this basis, justifiably have a good-faith doubt of the Union's status.Weller testified that therewere only a few grievances and that he handled all of themorallywith Pointer; that there was always at least onedelegate; that he posted notices of at least 4 meetings; andthat he recalled holding meetingsin both April and Mayattended by up to 15 employees. The May meeting isestablished by the motel record and by the testimony ofAda Pate,a witnesscalled by Respondent, who testifiedthat she attended it. Weller also testifiedthat during Apriland May, in addition to the formal meetings, he metemployees on the street outside the nursing home. I findthat this evidenceof the Union's activity, considered withPointer's failure to include this element as one of thosecontributing to his recommendation, requires that I rejectcounsel's argumentthat the Union's inactivity justified agood-faith doubt concerning the Union's representativestatus.(3)Union admission of lack of majorityThe argument is based entirely upon the testimony ofAda Pate, who testified that Weller, at the final unionmeeting in May at the Dayton Inn, asked those present toobtain additional authorization cards because the Uniondid not represent a majority. Weller testified that he didnot recall makingthis statementthat the Union did notrepresent a majority but conceded that he might have doneso. It is unnecessary to decide whether Weller did makethis statement becauseMs. Pate testified that, in hersubsequent discussion with Pointer about themeeting, shedid not report any such statement to Pointer and,therefore,Respondent could not have considered this!statementin forming its doubt^of the Union's representa-tive status.Moreover, Respon ent's brief fixes this meet-ing, on the basis of the motel record, as having occurred onMay 10 and Ms. Pate testified that she talked with Pointerthe following day. Pointer testified, however, that it was onMay 7 that he recommended that Respondent refuse tobargain with the Union and that it was on the same daythat his recommendation was accepted and the decisionmade. Finally, this decision was communicated to theUnion by counsel's letter dated May 8. From the foregoingitappears, and I find, that Respondent's decision not tobargain with the Union was not based, in whole or in part,upon a belief that the Union had admitted that it did notrepresent a majority of the employees in the unit.(4)The basis for Respondent's "good-faith doubt"The factors upon which Pointer testified he relied, inmaking his recommendation that Respondent refuse tobargain with the Union, all contributed to his conclusionthat there was doubt of the Union's status asrepresentativeof a majority of the employees in the unit. He testified thatthe started with the closeness of the result in the originalelection, then considered the turnover between the electionand the signing of the contract, the Union's effort to signup additionalmembers,and the relationship between thenumber of dues-deduction authorizations on file and the,number of employees in the unit.(5)The applicable rule for decisionThere is no dispute concerning the rule of decisionapplicable to situations similar to that in thiscase. It ismost clearly stated by the Board inTerrellMachineCompany,173 NLRB 1480,8 as follows:Itiswellsettled that a certified union, uponexpiration of the first year following its certification,enjoys a rebuttable presumption that its majorityrepresentativestatus continues.'This presumption isdesigned to promote stability in collective-bargainingrelationships,without impairing the free choice ofemployees.2Accordingly,once the presumption isshown to be operative,a prima faciecase is establishedthat an employer is obligated to bargain and that its1CelaneseCorporation ofAmerica,95 NLRB 664, 671-672.2 /d7While theconsiderable evidence takenon this point will be discussed,the contentionisobviouslyinconsistentwith Pointer's testimony that hisrecommendationwas partlybased uponthe Union's extraordinary activity.8Enfd 427F.2d 1088(C.A. 4, 1970),certdenied398 U.S. 929 (1970).The same standard was recently reaffirmedby theBoardinThe NationalCash Register Company,201 NLRB 1034. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDrefusal to do so would be unlawful. Theprima faciecasemay be rebutted if the employer affirmativelyestablishes either (1) that at the time of the refusal theunion in fact no longer enjoyed majority representativestatus,3 or (2) that the employer's refusal was predicat-ed on a good-faith and reasonably grounded doubt ofthe union's continued majority status. As to the secondof these, i.e., "good faith doubt," two prerequisites forsustainingthe defense are that the asserted doubt mustbe based on objective considerations4 and it must nothave been advanced for the purpose of gaining time inwhich to undermine the union.53"Majority representative status"means that a majority ofemployees in the unit wish to have the union as their representativefor collective-bargaining purposes. Id4SeeLaystromManufacturing Company,151NLRB1482, 1484,enforcement denied on other grounds(sufficiency of evidence) 359F.2d 799 (C.A. 7, 1966);United Aircraft Corporation,168 NLRB 480(TXD);N.LR.B v. Gulfmont Hotel Company,362 F.2d 588(C.A. 5,1966), enfg. 147 NLRB 997. And cf.United StatesGypsum Company,157 NLRB 652.5C & C Plywood Corporation,163 NLRB 1022;Bally Case andCooler, Inc,172 NLRB 1127.After correctly summarizing the foregoing rule, Respon-dent's briefarguesthat "it has presented sufficient evidenceto rebut the presumption and to establish good faith doubt"and that the burden of proof is upon the Union to show thatit "has amajority."It also arguesthat the "evidence clearlyestablishesthat the majority of the employees in the bar-gaining unit. . . were not union members and did notsupport the union." Despite this latter statement, however,all of Respondent's evidence was directed toward provingthat it had a good-faith doubt concerning the Union's statusas therepresentative of a majority of the employees in theunit.There is no evidence in this record upon whichRespondentcan validly argue that it has establishedin factthat, on May 7, 1973, the Union was not the representativeof the employees in the unit .9(6)Theclosenessof the election and turnoveramong employeesIt is clearthat the Union's victory in the election was aclose one; atthe election held November 13, 1970, therewere 27 ballots cast for the Union and 24 against it, andthe Union, therefore, was supported by 53 percent 10 of theemployees who voted.As stated above, the collective-bargaining contractexecutedon June 6, 1972, contained a provision permittingemployees to have their union dues checked off byRespondentand, by June 12, there were 28 such authoriza-tions onfileas compared with 69 employees in thebargaining unit.While these figures show that only 40percent of the employees were actually union members, itwould be superficial to conclude that these 28 membersmeasure thetotality of the Union's support. From thisfigure,however, Respondent argues that the turnover ofitCompareGA F Corporation,195 NLRB 169,where it appeared that theemployer had been givena copyof a decertification bearing the names of amajorityof the unit employees.10The precise figure is52 94 percent.All percentages hereafter,unlessotherwise noted,are rounded to the nearest two-digit number11Enforcementdenied 359 F.2d 799 (C.A. 7, 1966).12Printers Service, Inc,175 NLRB809, 812,enfd. 434 F.2d 1049 (C A. 6,employees between theelectionand June 12 had dissipatedtheUnion's representative status.This argument must berejected. The Board has ruled, with court approval, thatturnover among employeescannot,by itself, be used as thebasis for a belief that the Union has lost its support since itispresumed that, absent evidence that would justify acontrary conclusion, new employees will support theUnion in thesameratio as those whom they have replaced.InLaystromManufacturingCo.,151NLRB 1482,1484-85,11 the Board wrote:Employee turnoverstandingalone does not providea reasonablebasis for believing that the Union had lostitsmajority since the prior election. The Board has longheld that new employees will be presumed to support aunion in thesameratio as those whom they havereplaced.? Thereisno rebuttalof that presumptionhere, and no independent evidence from which theinferencemay be drawn that the new group ofemployees replaced union adherents or that theysupported the Union less strongly than the old group.Indeed, the Respondent adduced no competent andprobative evidence to establish thatanyemployees, newor old, no longer wished to be represented by theUnion.7 John S. Swift Company, Inc,133 NLRB 185, enfd 302 F.2d 342(C A.7);National Plastic Products Company,78 NLRB 699, 706, affd.175 F 2d 755 (C.A. 4). Cf.Small Tube Products, Inc,134 NLRB 867,affd. 319 F.2d 561 (C A. 3).and it has since reiterated that position. 12InN.L.R.B. v. The Little Rock Downtowner, Inc., 414F.2d 1084 (C.A. 8, 1969), cited and relied on in Respon-dent's brief, the court wrote, on this subject, at page 1091:The respondent and the Board stipulated to the highturnover in company personnelsincethe union wascertified.However, employee turnover alone does notprovide a reasonable basis for concluding that a unionhas lost its majority status.N.LR.B. v. John S. SwiftCo.,7Cir.,1962, 302 F.2d 342, 345;N.L.R.B. v.National Plastic Products Co.,4 Cir., 1949, 175 F.2d755, 759;N.L.R.B. v. Small Tube Products, Inc.,3 Cir.,1963, 319 F.2d 561, 563. Here, there was no independ-ent evidence from which it may have been inferred thatrespondent's new employees did not support the union.From the foregoing, it follows that Respondent could notproperly rely on mere turnover as justification for a "goodfaith doubt" concerning the Union's status asthe collec-tive-bargaining representative of its employees in the unitand there is no evidence to justify a departure from theBoard's rule stated above. Accordingly, I find that theUnion was supported, on June 12, 1972, by the samepercentage of the employees as that disclosed by the votein the Board election,13 and that the 40-percent member-ship on that date connotes the support of the same1970);Massey-Ferguson, Inc.,184 NLRB640, enfd. 78 LRRM 2289 (C A 7,1971);The National Cash Register Company,201 NLRB 1034.13Whilethe percentage of employeeswho had filed checkoff authoriza-tions on June 12 is less than amajorityof all the employees in the unit, theUnion's victory in the election, attained by a majority of the votescast, was,also a manifestation of action by less thana majorityof all the employees inthe unit This point is further discussed hereafter. WASHINGTON MANOR NURSING CENTER (NORTH)329percentage of the employees,i.e., 53 percent,as that whichmanifested its support of the Union in the election.(7)TheUnion's effort to sign up additionalmembersReference has been made to the inconsistency betweenRespondent's argument that the Union had lapsed intoinactivity and Pointer's testimony that the Union's activityin seeking new members was one of the considerationswhich justified his doubt that it represented a majority ofthe employees in the unit. Both Jones and Weller testifiedthat they made continuous efforts to sign up additionalmembers and that they regarded such efforts as necessaryto protect their majority representation in view of employ-ee turnover. Pointer's testimony on this subject, however,was closely related to his continuing statistical survey ofthe relationship between the number of employees in theunit and the number of checkoff authorizations on file. Ifind that the Union's activity was a normal one and that itcannot be regarded as an objective consideration thatcould justifiably contribute to a good-faith doubt of theUnion's representative status.(8)Thepercentageof employee-members of theUnionPointer testified that, from the very beginning of thecontract term, he kept a record of the comparison betweenthe number of employees in the unit and the number ofdues-checkoff authorizations on file and that it wasprincipally on these figures that he relied in making hisrecommendation that the Respondent refuse to bargainwith the Union for a new contract. He also testified thatthese figures, in revised form, were supplied to Respon-dent's counsel for use in the trial of this case. During thetrialthere were received in evidence, at the request theparties, several documents reflecting the names and totalnumber of employees in the unit at various times and thereisconsiderable testimony, cross-examination, and argu-ment in the record concerning the accuracy of theinformation contained in these documents. One of thesedocuments, however, represents the final analysis andrefinementof all those which led up to it. This documentwas prepared by Respondent's counsel on the basis ofother material in the record: it shows, as of June 12, 1972,as of the first day of each month thereafter to andincluding May 1, 1973, and as of May 15, 1973, the numberof employees in the bargaining unit and the number ofthose employees who had executed checkoff authoriza-tions.The other parties have had ample opportunity toexamine thebasic data supporting these figures and haveinterposed no objection to them.14 The Union conceded14At the close of the trial there was discussion concerning the accuracyof the figures on Resp Exh 12, a schedule showing the comparison, oncertain dates,between the number of employees in the unit and the numberof dues-checkoff authorizations on file with Respondent Respondent'scounsel agreed to prepare a new version of this exhibit and the other partieswere given 15 days from receipt of a copy of the revised exhibit to file anyapplication concerning it The revised exhibit was subsequently filed withme, with a certificate of service on the other parties dated October 5, 1973No application has been filedby anyother party concerning this exhibitand, accordingly, the revised version has been placed in evidence,superseding the one introduced at the tealthat all of its members in Respondent's employ in the unitsigned checkoff authorizations and that it delivered themtoRespondent. It follows, therefore, and I find, that thisschedule (Respondent's Exhibit 12 as revised) accuratelyshows the number of union members among Respondent'semployees in the unit on the dates set forth therein.15This schedule shows, as Pointer testified his continuingsurvey disclosed to him, that at no time during the term ofthecollective-bargaining contractwere there checkoffauthorizations on file from a majority of the employees inthe unit, but that the percentage varied between 31 and 47.It is on the basis of these figures, as objective considera-tions, that Respondent contends that it was entitled toentertain a good-faith doubt that the Union was thecollective-bargaining representative of a majority of theemployees in the unit. But this testimony and thiscontention disclose Respondent's basic error in reaching itsconclusion not to bargain with the Union; it equates unionsupportwith unionmembership.It is, however, unionsupport which is the true test of majority representation.The Board's rule on this point, as set forth inTerrellMachine Co., supra,1481, is as follows:a showing as to employee membership in, oractual financial support of, an incumbent union is notthe equivalent of establishing the number of employeeswho continue to desire representation by that union.6There is no necessary correlation between membershipand the number of union supporters since no one couldknow how many employees who favor union bargain-ingdo not become or remain members thereof.Accordingly, the Trial Examiner's finding here that onJuly 3, only 41 of the 90 employees in the unit weredues-paying members does not justify his conclusionthaton that date the Union did not represent amajority of the Respondent's employees.6Untied Aircraft Corporation, supra(TXD),N L R B v GulfmontHotel Company, supraand the rule was recently applied inThe National CashRegister Company, supra.In determining whether there were objective considera-tions sufficient to justify a good-faith doubt concerning theUnion's representative status, Respondent was obligated toconsider more than the number of union members in theunit at any particular time. It should also have taken intoconsideration the relationship between the Union's majori-tyvote in the election and the number of checkoffauthorizations at the beginning of the contract term. Itcould not, with objectivity, disregard the remarkablesimilarity between the number of checkoff authorizationsfiled and the number of votes for the Union by shifting thebasis for determining majority representation to the totali5Undisputed testimony shows that checkoff authorizations executed bynewly hired employees were not delivered to Respondent until thecompletion of the employee's 60-day probationary period and that thefigures in the schedule showing the total number of employees in the unitinclude probationersA footnote to the schedule, however, states that thenumber of existing checkoff authorizations on each date is based on theirdate of execution rather than their date of filing with Respondent Since therevised schedule was prepared more than 60 days after the last date shownthereon, it appears that any imbalance resulting from this time lag has beenerased 330DECISIONSOF NATIONAL LABOR RELATIONS BOARDnumber of employees in the unit and ignore the fact that asubstantial number of eligible voters failed to vote. It couldnot, therefore, regard the Union's support as identical withitsmembership.A similar situation,with the sameargument,was before the Board inGulfmontHotelCompany,147 NLRB 997, enfd. 362 F.2d 588 (C.A. 5).Although in that case the number of employees in the uniton a month-to-month basis did not appear, the electionhad resulted in a 111-106 victory for the union at a timewhen there were 224 employees in the unit. During the 10months prior to the company's determination that theunionno longer represented a majority of the employees,there were between 64 and 74 checkoff authorizations ineffect.Rejecting the employer's reliance on the number ofcheckoff authorizations in effect as its justification forentertaininga good-faith doubt of the union's majorityrepresentation status,Trial Examiner Boyls wrote, at pages1001-2:... the fact that less than a majority have authorizedsuch checkoffs is immaterial to the issue of majoritystatus.Employees, for various reasons unconnectedwith their desire to have a union represent them, mayfail to execute checkoff authorizations. There may besome who prefer, as a matter of principle, to pay theirfinancial obligations in person; there may be otherswho prefer to decide when and if they can afford tospare the money for dues and fees; and there may evenbe somewho are willing to vote for and accept unionrepresentation but who decide to be free riders andenjoy the expected benefits of representation withoutpaying for them at all. Accordingly, although thevoluntary signing of checkoff authorizations by amajority in the unit may be considered as evidence of aunion's majority status, the converse is not true. Thefact that a majority in the unit do not sign suchauthorizations has no bearing on the majority issue.This statement was adopted by the Board, and the courtof appeals, enforcing the Board's Order, wrote (362 F.2d at591, 592):No one knows how many employees who favored theunions had decided not to authorize the company todeduct union dues or how many who favored unionbargainingwere not even members of the unions.ssThe flaw with the respondent's reasoning here is thatthere is no necessary connection between the checkofflist and the number of union supporters. There was nocompulsory checkoff... .The same point was recently repeated by the Board inTheNational Cash Register Company, supra.Respondent's schedule,therefore,isusefulbut incom-plete.However, a practicable basis for estimating unionsupport can be derived by applying, to Respondent'sfiguresof union membership,the relationship betweensuch membership on June 12 and the manifestation ofunion support shown in the election. As found above, the40-percentmembershipon June 12 may properly beregarded as the equivalent of the 53 percent union supportshown in the election. To determine the extent of unionsupport, as contrasted with union membership, Respon-dent should have extended its schedule to include anadditional column, applying this 53 to 40 ratio to each ofthe figures showing the percentage of union membership.These two columns would have given Respondent thefollowing information:% ofEst . %Empl. onof UnionDateCheckoffSupport19726/124053.007/14559.628/14255.659/14458.3010/14356.9711/13647.7012/13343.7219731/13141.072/13546.373/14762.274/13951.675/13850.355/153850.35From these figures it appears that, on or about March 5,when Pointer received the Union's request for bargaining,his survey, if properly adjusted to show union support,would have informed him that, as of March 1, the Unionwas supportedby 62.27 percent of the employees in theunit; that after April 6 when, he testified, he "up-dated" hisfigures,they would have shown that the Union was stillsupported by 51.67 percent and thereafter, on May 1 and15, that it was still supported by 50.35 percent. Thesefigures,therefore,would have shown him that thepercentage of membership, alone, would not constitute the"objective considerations" upon which a good-faith doubtmay be founded. Requiring Pointer and Respondent torecognizethe difference between union membership andunionsupport does not, in my opinion, place an unfairburden upon them.. Pointer testified that, from thebeginning,he inaugurated and maintained the statisticalsurvey of the relationship between the number of unionmembers and the total number of employees in the unitand it is not improper to hold him to the results of his owninvestigation.Moreover Respondent had the assistance ofspecialized labor counsel throughout the period 16 prior toconcluding that it would not bargain with the Union.From all of the foregoing evidence, I find that Respon-dentdid not have, on the basis of objective considerations, WASHINGTON MANOR NURSING CENTER (NORTH)a good-faithdoubt concerningtheUnion'sstatusascollective-bargaining representative of the employees in theunit and that its refusal to bargain constitutes a violation ofSection 8(a)(5) and(1) of the Act.5.The effect of the unfair labor practices uponcommerceThe activities of Respondent, set forth in findings of fact2 and 4, occurring in connection with its operationsdescribed in finding of fact 1, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.6.The remedyHaving found that Respondent has engaged in an unfairlabor practice, I shall recommend that it cease and desisttherefrom and take affirmative action designed to effectu-ate the purposes of the Act.Having found that Respondent, by refusing to recognizeand bargain with the Union as the collective-bargainingrepresentative of nurses aides, orderlies, housekeepingemployees,maids, cooks, kitchen employees, dietaryemployees, the activities therapist, the beautician, mainte-nance employees, and the receptionist employed by it,committed an unfair labor practice, I shall recommendthat it recognize and bargain with the Union as therepresentative of those employees and embody, in a writtencontract, any agreement reached with the Union.Upon the foregoing findings of fact and upon the entirerecord herein, I reach the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.At the time of the activities set forth in the Decision,Les Pointer and Thomas E. Duffy were officers andsupervisors of Respondent within the meaning of Section2(11) of the Act and acted as its agents.4.All employees employed at the Respondent's Wash-ingtonManor Nursing Center (North) located at 3109Campus Drive, Dayton, Ohio, including nurses aides,orderlies, housekeeping employees, maids, cooks, kitchenemployees, dietary employees, the-activities therapist, thebeautician,maintenance employees, and the receptionist,but excluding licensed practical nurses, the dietician,registered nurses, doctors, and other professional employ-ees,guards and supervisors as defined in the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(a) of the Act.5.Since November 13, 1970, and down to date, the16Although counsel argued, and attempted to prove, that it was not untilshortly before May 7, 1973, that he was retained to advise Respondent, Ifind that he was, throughout the contract year, Respondent's advisor inmatters relating to the Union and this collective-bargaining contract17 In the event no exceptions are filed as provided by Sec 102 46 of the331Union has been the exclusive collective-bargaining repre^sentative of Respondent's employees in the unit describedin Conclusion of Law 4, above.6.By failing and refusing, sinceMay 7, 1973, tobargainwith the Union as the collective-bargainingrepresentative of the employees in the unit described inConclusion of Law 4, above, Respondent has committedan unfair labor practice within the meaning of Section8(a)(5) of the Act.7.By the conduct described in Conclusion of Law 6,1Respondent has interfered with, coerced, and restrainedemployees in the exercise of rights guaranteed in the Actand has committed an unfair labor practice within themeaning of Section 8(a)(1) of the Act.8.The foregoing unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,on the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 17Respondent, Washington Manor, Inc., doing business asWashingtonManor Nursing Center (North), Dayton,Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain with National Union of HospitalandNursing Home Employees, Local 1199H, Retail,Wholesale and Department Store Union, AFL-CIO, as thecollective-bargaining representative of employees in theunit described as follows:All employees employed at the respondent's Washing-tonManor Nursing Center (North) located at 3109Campus Drive, Dayton, Ohio, including nurses aides,orderlies, housekeeping employees, maids, cooks, kitch-en employees, dietary employees, the activities thera-pist, the beautician, maintenance employees, and thereceptionist, but excluding licensed practical nurses, thedietician, registered nurses, doctors, and other profes-sional employees, guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, or to engage in concertedactivities for the purpose of collective bargaining and othermutual aid or protection, or to refrain from any and allsuch activities, except insofar as membership in a labororganizationmay be required pursuant to a collective-bargaining contract not inconsistent with Section 8(a)(3) ofthe Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a) Upon request, meet and bargain with National Unionof Hospital and Nursing Home Employees, Local 1199H,Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes 332DECISIONSOF NATIONAL LABOR RELATIONS BOARDRetail,Wholesale and Department StorelUnion,AFL-CIO,as the exclusive representative of all employees in theunit described in paragraph 1(a), above, and, if anyunderstanding is reached,embody it in a signed agreement.;(b) Post at its nursing home at 3109 Campus Drive,Dayton,Ohio, copies of the attached notice marked"Appendix." 18 Copies of said notice, on forms provided bythe Regional Director for Region 9, after being duly signedby its representative, shall be posted by it immediatelyupon receipt thereof,and be maintainedby it for 6qconsecutive days thereafter,in conspicuous places,includ-ing allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by it to insure thatsaid notices are not altered,defaced,or covered by anyothermaterial.(c)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.The allegations of the complaint,insofar asnot found bytheDecision to be violative of the Act, are herebydismissed.is In the event that this Order is enforcedby a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Ordenof the National Labor Relations Board"shall read"Posted Pursuant to a'Judgment of the United States Court of Appeals Enforcing an Order of thelNational Labor Relations Board."APPENDIXexcluding licensed practical nurses, the dietician,registerednurses,doctors,and other professionalemployees, guards and supervisors as defined in theAct;that we have been, and are, required by the National LaborRelations Act to bargain with it for those employees; andthat,when we refused to bargain with it, we had no goodreason to doubt its status as such representative.In accordance with that Decision, and to assure ouremployees that we will not interfere with their rights underthe Act, we hereby state that:WE WILL, upon request, bargain with the said labororganization about the wages, hours, and workingconditions of all employees represented by the saidlabor organization and, if any agreement is reached, wewill embody it in a written contract.WE WILL NOT, in any like or related manner,interfere with, restrain, or coerce our employees in theexercise of their right to self-organization, or to engagein concerted activities for the purpose of collectivebargaining and other mutual aid or protection, or torefrain from any and all such activities, except insofaras membership in a labor organization may be requiredpursuant to a collective-bargaining contract not incon-sistent with Section 8(a)(3) of the Act.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe trial held at Moraine, Ohio, on September 18, 19, and20, 1973, at which all parties were afforded an opportunitytopresent evidence,has resulted in a Decision thatNational Union of Hospital and Nursing Home Employ-ees, Local 1199H, Retail, Wholesale and Department StoreUnion, AFL-CIO, is the collective-bargaining representa-tive of:All employees employed at the Washington ManorNursing Center (North) located at 3109 Campus Drive,Dayton,Ohio, including nurses aides,orderlies,house-keeping employees, maids, cooks, kitchen employees,,dietary employees, the activities therapist, the beauti-cian,maintenance employees,and the receptionist, but,WASHINGTON MANOR, INC.,DOING BUSINESS ASWASHINGTON MANORNURSING CENTER (NORTH)(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Federal Office Building, Room 2407, 550 Main Street,Cincinnati, Ohio 45202, Telephone 513-684-3686.